DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 15-22, 24-26, 29-30, 32-34, and 36 are pending. 
Claims 37-41 have been added by the applicants.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.  
A telephonic interview was conducted on 9/28/2022 with the applicants concerning the recited claimed invention and prior art references.  The Examiner had given an interpretation of the features in relation to the teachings of the prior art references compared to teachings from the specification of application.  Here, the response by the applicants are directed to negative limitations concerning the template, which is different from what was discussed by the Examiner.
The applicants have added new limitations to parent claim 15, and added new independent claims 38 and 40.  Here, the claim sets 15-22, 24-26, 29, 32-34, 36-37, and 41 having the new negative limitation regarding the use of the template, while claims 38 and 40 having the features that are similar to teachings of claim 15 but without the negative limitation of the template.

It is noted that the new claims 37-41 have been added, with new independent claims 38 and 40.  Claim 38 having a process features that are similar to previous claimed features of claim 15.  Claim 40 having a similar claimed process with the difference of the depositing the materials in either a first, second, or third regions of the mold.  However, it is noted that the claimed regions are similar to the teachings of the regions in the prior art references.  The features/arguments concerning the vein and how the features can be viewed upon the slab are noted but unpersuasive as noted in the rejection below.  Here, the arguments regarding the upper and lower surfaces of the slab are noted, but unpersuasive as the particulars of the orientation of the formed slab are not defined and the considered veined features that are broad and open to interpretation particularly with the different orientation of the formed product for what is considered the upper and lower surfaces. 
In regards of applying of different materials into a mold, particularly without the use of a template, it can be seen in Thomas (US 1570538) of the concept of applying different masses of material for the simulation of stone with the different layers applied forming various stratas.  The teaching of Thomas does not use a template in the application of the masses to the mold and when incorporated in the rejections as shown below addresses to the features.  The arguments by the applicants over the Yang and Cruz references are based upon these changes that which the Thomas reference addresses.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-22, 24-26, 29-30, 32-34, and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, the claims include the new feature regarding that the the .
See also MPEP 2173.05(i) regarding negative limitation, here the claim feature regarding the dispensing into the mold “without the use of a template” is a new limitation to the claimed invention and is not supported within the specification.  Here, the teachings in the specification appears to lack any positive recitation regarding the presence or removal of a template.  Wherein, the mere absence of a positive recitation is not basis for an exclusion.  Here, the claimed invention teaches of depositing of the masses into the mold but does not provide any additional specific features that would provide one  skilled in the art to reasonably convey that templates be explicitly excluded from the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-21, 24-26, 30, 32-34, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (WO2008/000168A1, see translation from IDS dated 2/16/2021) in view of Cruz (US 2008/0315448, see also EP 1905749 from IDS) and further in view of Thomas (US 1570538).
In regard to claims 15 and 36-37, Yang teaches of a process for making a stratified artificial stone article (see teaching of forming a 3D layered realistic stone effect [0023]), thereby Yang teaches of a process for making stone, comprising:
making a first mass (mixing of stone powder with resin [0017]);
making a second mass (in regards to mixing a second resin with a second filler, this having a different color, see teaching in regarding multiple resin with different colors and up to 20 color zones, implying of additional resin with different filler);
conveying the first mass towards a mold (see molding process in [0045]-[0050]);
conveying the second mass to the mold (see molding process in [0045]-[0050]);
dispensing amounts of the first and second masses into the mold (viewed as pouring/adding via molding [0045], [0050]), in a predetermined sequence to form a plurality of distinct layers of the first and second masses, wherein the predetermined sequence includes dispensing a first amount of the first mass into the mold, dispensing a second amount of the second mass into the mold after dispensing the first amount of the first mass into the mold after dispensing the second amount of the second mass into the mold (see the different layers that are placed [0050], see also Figs. 7-9, see also teaching of repeating process steps 3-4, see [0086]-[0092], see particularly [00087]-[0088] regarding the times the carrier is shifted and depositing of the different color materials); 
applying pressure to the plurality of distinct layers of the first mass and second mass in the mold (see teaching of hydraulic or pneumatic pressure molding process equipment [0071]); 
and hardening the plurality of distinct layers of the first mass and second mass to form the stratified artificial stone article (see hardening by polymerization of the resin by means of heating, [0015]).
	The Yang reference fails to specifically teach of forming the mass from the combination of crushed material with a resin, and of the formation without the use of templates.  Though Yang does teach of the stone powder that is mixed with a resin.

In a pertinent, related process, Cruz teaches of a process for making stone, comprising and includes making a first mass, via crushing a first material for a first filler (see [0013], grinding phase of different materials), and mixing a first resin with the first filler (see mix of resin with filler, [0014]); making a second mass, mixing a second resin with a second filler (this having a different color, see [0043] and [0047]); conveying and pouring/adding the masses to the mold (see molding, [0017]), in a predetermined order for a desired design of the stone, the first and second layers (see the different layers that are placed with the different colors, see [0047]); applying pressure to the combination of the first mass and second mass in the mold (see compressing the mass, [0019]); hardening the combination of the first mass and second mass in the mold (see hardening by polymerization of the resin by means of heating, [0020]).  Cruz does teach of forming veins in the final product, see [0010].  Cruz teaches of forming the different veins in the product by forming the product with different layers.  The different layers comprises of different mixers that form the mixed material and introducing a different color that is mixed in, see [0043].

	 In this regards, the preparation of the resin with filler as taught by Cruz of the crushing of the materials and mixed with the resin can be incorporated to the process taught by Yang.  Here, it would have been obvious for one of ordinary skill in the art to modify Yang, regarding the preparation of the resin with stone powder, with the teaching of crushing of material and mixed with resin as taught by Cruz as a known formation of the resin materials.  The teaching of the stone powder by Yang is noted and of this, a known preparation of such powder would include crushed stone materials in order form the powder.

In regards to the process without the use of templates, the Thomas reference teaches of the formation of artificial stone that utilizes of forming layers 6, 10, 11, 12, 13, 14 that are deposited within a mold 5, see lines 75-104, wherein the layers can applied in forming stratified veins.  Wherein, the application of the masses into a mold can be formed within for patterns without using a template.
Here, it would have been obvious for one of ordinary skill in the art to modify the molding process Cruz in view of Yang with the application of masses as taught by Thomas as seen without the use of templates into the mold in forming the layers/strata within the formed artificial stone.

In regards to claim 16, wherein applying pressure to the first and second masses in the mold comprises vacuum vibro-compression. 
Yang teaches of vacuum plus vibration molding [0073], and further see Cruz [0019], “a moulding and pressing phase of the paste in each mould carried out by vibro-compression under vacuum”.

In regards to claim 17, wherein hardening the first and second masses in the mold comprises polymerization of the first and second resins by heating. 
See Yang [0114] regarding the heating process of the resin, and also see Cruz [0020], “a hardening phase by polymerization of the resin by means of heating”.  The combination of Yang and Cruz would form the step of combining, molding, and hardening of the two masses to form the product.

In regards to claim 18 (dependent upon claim 17), further comprising cooling, polishing and cutting the stratified artificial stone article.
See Yang [0114], regarding the polishing step of the product after pressing and heating.  Further, also see Cruz [0021] regarding the post molding/hardening processing steps of the product, “ending with a cooling calibrating, polishing and cutting phase”.  The combination of Yang and Cruz would form the step of combining and hardening of the two masses to form the product and with the further polishing, or post processing, of the product.

In regards to claim 19, wherein the first crushed material has a first granulometry and the second crushed material has a second granulometry different from the first granulometry.
See Yang in regards to the different formed layers, including layering effect, [0044], and further of forming a 3D layered realistic stone effect, see [0233], and see teaching of patterns of 3-20 multicolor pattern, see [0008].

In regards to claim 20, wherein the first mass differs from the second mass in at least one of granulometry, pigmentation, or composition of material.
Yang teaches of different colors, see above.  Further, Cruz teaches that use of different percentage of each granulometry with variation of the colour and visual effect desired, so it is known that such changes can change aspects of the features.

In regards to claim 21 (dependent upon claim 20), further comprising making one or more additional masses, each additional mass differing from the other in at least one of granulometry, pigmentation, or composition of material; and dispensing amounts of the one or more additional masses into the mold, in a predetermined sequence to form a plurality of distinct layers of the first mass, the second mass, and the one or more additional masses.
See teaching Yang in view of Cruz regarding the different pigmentation and/or composition of the materials.

In regards to claim 24, further comprising mixing a catalyser, an accelerant, and a binding material with the first crushed material and the first resin to make the first mass.
See Cruz [0034], [0053], and [0056]-[0058], regarding the mixing of a catalyzer, accelerant, and biding material.

In regards to claim 25 (dependent upon claim 24), further comprising mixing a catalyser, an accelerant, and a binding material with the second crushed amterial and the second resin to make the second mass.
See also Cruz [0034], and in forming the second resin with second filler, one of ordinary skill in the art can duplicate the process as already taught in the first resin in forming the second material.  Particularly with the second material being used in the same product with formation of a different color within the stone, see also the application of two or more materials as taught by Yang.

In regards to claim 26, wherein the stratified artificial stone article is formed as a tile or slab.
See also Cruz [0001] regarding ”stone boards” (seen as tiles), further for the term slab, see title of Cruz, “Method of Producing Slabs of Artificial Stone…”.

In regards to claim 30, wherein the first material and the second material comprise one or more of marble, dolomite, opaque quartz, clear quartz, silica, crystal, mirror, cristobalite, granite, albite, basalt and ferrosilicon.
See also Cruz, [0005] and [0025], as the materials that already known and used in forming the rock product.

In regards to claim 32, wherein the first resin and the second resin are thermosetting polymerization resins selected from the group consisting of unsaturated
polyester resin, methacrylate resin, epoxy resin, unsaturated polyester, vinyl resins.
See also Cruz, [0006] and [0034], teaching of the thermoset resins: methyacrylate resin and unsaturated polyester.

In regards to claim 33 (dependent upon claim 28), wherein the first and second masses each include between 6% and 30% resin by weight.
See Cruz [0034] regarding the resins with the claimed percentages.

In regards to claim 34 (dependent upon claim 28), wherein the first and second masses each include between 7% and 20% resin by weight.
See ranges within Cruz, [0034], overlaps in the ranges.

Claims 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Cruz as applied to claim 1 above, and further in view of Scardovi (WO 2005/068146, see IDS).
In regards to claim 22, wherein the steps of conveying comprise conveying the first mass and the second mass on a conveyor belt and in a predetermine order corresponding to the predetermined order for downloading to the mold the first mass and the second mass.
Yang does not particularly teach of a conveyor belt.
However, Cruz does teach of transporting the mixture to the mould via belt (conveyor belt), see [0016], though does not specifically teach of conveying first mass and second mass on a conveyor belt and in predetermined order for downloading the respective material, however, Scardovi teaches of forming veined slabs in which a conveyor aids in providing the order of materials that are to form the veins, see 3, 3’.  Cruz already teaches of the use of a belt to provide the conveying of materials.  The Scardovi teaches of the predetermined order thus forming the desired veining, see page 12, lines 16-25.  The concept of providing predetermined ordering of the different masses that are to be subjected in forming the desired product, especially for veined stone slabs, via the use of belts are known in the art.
Thereby, it would have been obvious for one of ordinary to modify the conveying of Yang in view of Cruz with the conveyor belt taught by Scardovi as it allows for conveying the materials to the mold and able to form the product with the desired veining as this is combining prior art elements according to known methods to yield predictable results.

Claim 29 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of view of Cruz as applied to claim 15 above, and further in view of Schultze-Kraft (US 5364672, see IDS).
In regards to claim 29, wherein, the stratified artificial stone article is a tile or slab and at least one of the first mass or the second mass defines a vein having a width of between 10 to 3400 mm and a length of between 100 to 3400 mm.
	Yang in view of Cruz do not teach of the specific width and length of the veins in the stone.
	However, as set forth in Schultze-Kraft, the formed products having layers that are cast upon each other to form veins (see Figure 5, and also Col. 14, lines 41-56) include teaching of the final formation of the product in 1m x 1m x .006 m dimensions (see Col. 15, lines 20-37, particularly lines 36-37).  The 1m x 1m (or 1000 mm length and 1000 mm width) would fall within the claimed length and width dimensions of the veins.
	It would have been obvious to modify the molded product formed via the dimensions of the mold of Yang in view of Cruz with the veins with dimensions as taught by Schultz-Kraft having the final dimension that fall within the claimed ranges, particularly based upon the casting of the layers in the process and also in the final post processing in the formation of the product which can be varied via the cutting process in forming the dimensions.

Claims 38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (WO2008/000168A1, see translation from IDS dated 2/16/2021) in view of Cruz (US 2008/0315448, see also EP 1905749 from IDS) and further in view of Schultze-Kraft (US 5364672, see IDS).
In regards to claims 38 and 40, Yang teaches of a process for making a stratified artificial stone article (see teaching of forming a 3D layered realistic stone effect [0023]), thereby Yang teaches of a process for making stone, comprising:
making a first mass (mixing of stone powder with resin [0017]);
making a second mass (in regards to mixing a second resin with a second filler, this having a different color, see teaching in regarding multiple resin with different colors and up to 20 color zones, implying of additional resin with different filler);
conveying the first mass towards a mold (see molding process in [0045]-[0050]);
conveying the second mass to the mold (see molding process in [0045]-[0050]);
dispensing amounts of the first and second masses into the mold (viewed as pouring/adding via molding [0045], [0050]), in a predetermined sequence to form a plurality of distinct layers of the first and second masses, wherein the predetermined sequence includes dispensing a first amount of the first mass into the mold, dispensing a second amount of the second mass into the mold after dispensing the first amount of the first mass into the mold after dispensing the second amount of the second mass into the mold (see the different layers that are placed [0050], see also Figs. 7-9, see also teaching of repeating process steps 3-4, see [0086]-[0092], see particularly [00087]-[0088] regarding the times the carrier is shifted and depositing of the different color materials); 
applying pressure to the plurality of distinct layers of the first mass and second mass in the mold (see teaching of hydraulic or pneumatic pressure molding process equipment [0071]); 
and hardening the plurality of distinct layers of the first mass and second mass to form the stratified artificial stone article (see hardening by polymerization of the resin by means of heating, [0015]).
Further regarding claim 38, of the claimed first and second pigments, the Yang reference teaches of the different color mixtures, see [0017], wherein, it would have been obvious for one of ordinary skill in the art to recognize and modify the features in forming the different colors and mixtures for dispensing into the mold.
Further regarding claim 40, of the depositing of mases in a particular region, this is noted, however, the claimed depositing process by Yang would encompass placement of mass in a region, as the claimed regions do not provide further limitations to distinguish from the teachings of Yang.
	The Yang reference fails to specifically teach of forming the mass from the combination of crushed material with a resin and of the vein having a width of between 10 to 3400 mm and a length of between 100 to 3400 mm, and of the specific teaching regarding the vein that is visible on an upper surface and lower surface of the slab or tile.  Though Yang does teach of the stone powder that is mixed with a resin.

In a pertinent, related process, Cruz teaches of a process for making stone, comprising and includes making a first mass, via crushing a first material for a first filler (see [0013], grinding phase of different materials), and mixing a first resin with the first filler (see mix of resin with filler, [0014]); making a second mass, mixing a second resin with a second filler (this having a different color, see [0043] and [0047]); conveying and pouring/adding the masses to the mold (see molding, [0017]), in a predetermined order for a desired design of the stone, the first and second layers (see the different layers that are placed with the different colors, see [0047]); applying pressure to the combination of the first mass and second mass in the mold (see compressing the mass, [0019]); hardening the combination of the first mass and second mass in the mold (see hardening by polymerization of the resin by means of heating, [0020]).  Cruz does teach of forming veins in the final product, see [0010].  Cruz teaches of forming the different veins in the product by forming the product with different layers.  The different layers comprise of different mixers that form the mixed material and introducing a different color that is mixed in, see [0043].

	 In this regards, the preparation of the resin with filler as taught by Cruz of the crushing of the materials and mixed with the resin can be incorporated to the process taught by Yang.  Here, it would have been obvious for one of ordinary skill in the art to modify Yang, regarding the preparation of the resin with stone powder, with the teaching of crushing of material and mixed with resin as taught by Cruz as a known formation of the resin materials.  The teaching of the stone powder by Yang is noted and of this, a known preparation of such powder would include crushed stone materials in order form the powder.

In regards to the stratified artificial stone article is a tile or slab and at least one of the first mass or the second mass defines a vein having a width of between 10 to 3400 mm and a length of between 100 to 3400 mm, Yang in view of Cruz do not teach of the specific width and length of the veins in the stone.
	However, as set forth in Schultze-Kraft, the formed products having layers that are cast upon each other to form veins (see Figure 5, and also Col. 14, lines 41-56) include teaching of the final formation of the product in 1m x 1m x .006 m dimensions (see Col. 15, lines 20-37, particularly lines 36-37).  The 1m x 1m (or 1000 mm length and 1000 mm width) would fall within the claimed length and width dimensions of the veins.
	It would have been obvious to modify the molded product formed via the dimensions of the mold of Yang in view of Cruz with the veins with dimensions as taught by Schultz-Kraft having the final dimension that fall within the claimed ranges, particularly based upon the casting of the layers in the process and also in the final post processing in the formation of the product which can be varied via the cutting process in forming the dimensions.
	In regards to the vein to be viewed through the entire thickness of the artificial stone article, it is noted that there is little to provide regarding the orientation of the formed stone to differentiate from the teaching of the prior art references.  The orientation of the formed stone article can be provided in any particular arrangement desired and not limited in regards to the formation process.  Wherein, the teaching of Yang in view of Cruz and further in view of Schultze-Kraft allows for the formation of a formed stone produce with formed veins within, and the vein would be visible along a particular opposing sides of the formed product. 

Claims 39 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Cruz and Schultze-Kraft as applied to claims 38 and 40, and further in view of Thomas (US 1570538).
In regards to claims 39 and 41, Yang, Cruz, and Schultze-Kraft do not specifically teach of dispensing into the mold without the use of a template.
In regards to the process without the use of templates, the Thomas reference teaches of the formation of artificial stone that utilizes of forming layers 6, 10, 11, 12, 13, 14 that are deposited within a mold 5, see lines 75-104, wherein the layers can applied in forming stratified veins.  Wherein, the application of the masses into a mold can be formed within for patterns without using a template.
Here, it would have been obvious for one of ordinary skill in the art to modify the molding process Cruz in view of Yang with the application of masses as taught by Thomas as seen without the use of templates into the mold in forming the layers/strata within the formed artificial stone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL S LUK/Examiner, Art Unit 1744